Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 and 171, as well as claims 159, 161, 164, 190, 203, and 204 in part, drawn to methods of determining lung cancer risk comprising measuring levels of protein markers CEA, CA125, CYFRA21, and Pro-SFTPB.  
Group II, claim(s) 106, drawn to methods of determining lung cancer risk comprising measuring the level of the metabolite diacetylspermine (DAS).  
Group III, claim(s) 107-108, 110, 113-115, 119, 123, 134, 139-142, 145, 148, 170, 174-175, 179, and 201, as well as claims 159, 161, 164, 190, 203, and 204 in part, drawn to methods of determining lung cancer risk comprising measuring levels of protein markers CEA, CA125, CYFRA21, and Pro-SFTPB and the metabolite diacetylspermine (DAS).  

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Regarding Groups I and II, other than being directed to the general category of methods of determining lung cancer risk in which biomarkers of such risk are measured (which clearly does not make a contribution over the prior art, as evidenced by any of the references noted below), these Inventions lack a shared technical feature that might constitute a special technical feature, as the claims to the different inventions are directed to measurement of different markers of lung cancer risk.
Regarding Groups I and III, these Inventions share more than the general category of methods of lung cancer risk detection, as the markers of Invention I are a subcombination embraced by the larger combination of Invention III.  However, as all of these markers are known to be associated with lung cancer – as is evidenced by Sin  (US2016/0060329 A1 [March 2016]; cited in IDS) and Lebowitz (US2013/0196868 [Aug 2013]; cited in IDS) - this shared feature is not a special technical feature under PCT Rule 13.2.
Similarly, regarding Groups II and III, while the feature of measuring DAS is shared (with this biomarker of Group II constituting a subcombination with respect to the combination of Group III), this feature cannot constitute a special technical feature, as it was known in the prior art (see, e.g., Wikoff et al (J. Clin. Oncol. 33:3880 [Aug 2015]; cited in IDS).
It is noted that, in view of the combination/subcombination relationships noted above, unity of invention may later be reconsidered should an examined invention directed to a subcombination be found to be free of the prior art (as in such a case, claims to a method employing a combination including that subcombination - if also requiring all other limitations required by the claims involving the subcombination - would also be expected to be free of the prior art).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634